In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 18-0825V
                                            (Unpublished)

*************************
JEROME DEBELTZ,             *
                            *                                   Filed: April 24, 2019
                Petitioner, *                                   Special Master Oler
                            *
          v.                *                                   Entitlement; Influenza (“Flu”) Vaccine
                            *                                   Guillain-Barré syndrome (“GBS”).
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
                Respondent. *
*************************

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Jeffrey T. Sprague, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                      RULING ON ENTITLEMENT1

        On June 12, 2018, Jerome Debeltz (“Petitioner”) filed a petition seeking compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that he developed
Guillain-Barré syndrome (“GBS”) and chronic inflammatory demyelinating polyneuropathy
(“CIDP”) as a result of an influenza (“flu”) vaccine that he received on October 7, 2016. See
Petition at 1, ECF No. 1.

        In his Rule 4(c) Report, filed on April 19, 2019, Respondent recommends that
compensation be awarded in this case. Rule 4(c) Report at 1, ECF No. 14. Respondent states
that the medical evidence demonstrates Petitioner has “satisfied the criteria set forth in the
recently revised Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation

1
  Although this ruling is not formally designated for publication, it will be posted nonetheless on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the ruling’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise,
the whole decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
(“QAI”).” Id. at 5. Accordingly, Respondent concludes that Petitioner is entitled to an award of
damages, the scope of which is limited to Petitioner’s GBS and its related sequelae. Id. While
the type and amount of damages is to be determined through further proceedings, Respondent
requests the following to facilitate a damages determination:

       1. the type, level, and cost of care presently provided to petitioner for his GBS;

       2. all insurance policies which may cover petitioner’s treatment;

       3. any local, state, or Federal services or aid provided to petitioner (including,
          but not limited to Medicaid coverage), and the amount of such services or aid;
          and

       4. any other information, entitlement, or fact that would aid the respondent and
          the court in assessing petitioner’s damages and/or needs with respect to his
          GBS.

ECF No. 15 at 1.

       In light of Respondent’s concession, and based on my own review of the record (see
Section 13(a)(1)), I find that Petitioner is entitled to compensation for his Table GBS injury. A
separate damages order will issue accordingly.

       IT IS SO ORDERED.


                                                          /s/ Katherine E. Oler
                                                          Katherine E. Oler
                                                          Special Master




                                                 2